     Case 1:19-cr-00286-ELH Document 1081 Filed 04/30/21 Page 1 of 2


                             UNITED STAIES DISTzuCT COUR|
                             FOR THE DISTRICT OF MARYLAND

    LTNITED STAIES OF AMERICA

    VS.                                               CRIMINAL NO. : 1 9-CR-00286-ELH

    DANIEL BLUE



          AMENDED DEFENDANT'S MOTION IN OPPOSITION TO GOVERNMENT'S
          MOTION TO PRE,CLUDE CROSS-EXAMINATION OF DETECTIVE ROBERT


            William R. Buie III, Esquire, of William R. Buie III, P.A. on behalf of Defendant
    Daniel Blue, motions this court in opposition to the government's motion captioned above
    for the following reasons:

            (1) That Rule 608(b) allows said evidence since it goes to the witness'truthfulness
    or untruthfulness.

            (2) That the sustained finding by the Baltimore Police Department clearly pertains
    to the witness's lack of truthfulness relating to his work in law enforcement.

            (3) That, under Rule 608(b), the Court may at its discretion permit questioning
    about specific instances of conduct on cross-examination, but only if the conduct is
    probative of the witness'character for truthfulness or untruthfulness

            (4) That, a good-faith belief is established based on the police finding, and no
    prejudice exists in disclosing said true information relating to the witness'untruthfulness
    at    work

           (5) That Defendant, for all of the reasons noted above, requests that Detective
    Robert Clark be exposed to being cross-examined on the December 19, 2019, sustained
    misconduct finding by the Baltimore City Police Department.




                                                  WILLIAM R. BUIE III, ESQUIRE
                                                  WILLIAM R. BUIE III, P.A
                                                  Federal Bar#25588
                                                  312 North Charles Street, Suite 201




v
      Case 1:19-cr-00286-ELH Document 1081 Filed 04/30/21 Page 2 of 2



                                                   Baltimore Maryland 21201
                                                   (4r0) s76-7666
                                                   williambuie@prodigy.net
                                                   Attorney for the Defendant


                                    REOUEST FOR A HEARING

             Pursuant to Rule 105-6 of the Local Rules of the"U        tates   District Court for
      the District of Maryland, a hearing is requesgd-frr the   /e


                                                    WILLIAM R. BUIE III, ESQUIRE




      I HEREBY CERTIFY 30'r'day ofApril 2021 a copy of the Defendant's Amended
      Defendant's Motion in Opposition to Government's Motion to Preclude Cross-
      Examination of Detective Robbert Clark Regarding Prior Instances of Unrelated
      Misconducl was electronically mailed to the Jim Wallner and LaRai Everett, Assistant
      United States Attorneys for the District of Maryland, 36            Street, 4'h Floor,
      Baltimore, Maryland 21201,.


                                                                     UIE II        QUIRE




ia.
